COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-128-CV
 
IN RE EDMOND HOYT POWELL                                                 RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that it does not have
jurisdiction to consider relator=s
complaint.  Accordingly, relator=s
petition for writ of mandamus is dismissed for want of jurisdiction.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
May 28, 2009




     [1]See
Tex. R. App. P. 47.4.